Case 21-00571-als11        Doc 5     Filed 04/22/21 Entered 04/22/21 16:56:18              Desc Main
                                    Document      Page 1 of 11



                           UNITED STATES BANKRUPTCY COURT

                                SOUTHERN DISTRICT OF IOWA

In Re:                                             )   Case No: 21-00571
                                                   )
CYCLE FORCE GROUP, LLC                             )   Chapter 11
                                                   )
         Debtor and Debtor in Possession           )   Hon.
                                                   )
2105 SE 5th St.                                    )   FIRST DAY MOTION
Ames, IA 50010                                     )   DEBTOR’S MOTION TO EMPLOY
                                                   )   BRADSHAW, FOWLER, PROCTOR &
                                                   )   FAIRGRAVE, P.C. AS GENERAL
                                                   )   REORGANIZATION COUNSEL
EIN: XX-XXXXXXX                                    )
                                                   )   No Hearing Set

         Cycle Force Group, LLC, (“CFG” or the “Debtor”), Debtor and Debtor-in-Possession in the

above-entitled Chapter 11 case herein, by and through its proposed general reorganization counsel,

Jeffrey D. Goetz, Esq. and Krystal R. Mikkilineni, Esq. of the law firm of Bradshaw, Fowler,

Proctor & Fairgrave, P.C. respectfully represents:

         1.     Debtor herein filed its Voluntary Petition under Chapter 11 of the Bankruptcy Code

on April 22, 2021 (the “Petition Date”), and is duly acting as a Debtor in Possession in this case

pursuant to Bankruptcy Code Sections 1107 and 1108.

         2.     Debtor wishes to retain and employ Jeffrey D. Goetz, Esq., Krystal R. Mikkilineni,

Esq., and Bradshaw, Fowler, Proctor & Fairgrave, P.C. (collectively referred to as the “Firm”), 801

Grand Avenue, Suite 3700, Des Moines, Iowa 50309-8004, as its General Reorganization Counsel

in this bankruptcy case at the expense of the estate, effective as of the Petition Date. A true and

exact copy of the Legal Services Agreement is attached hereto as Exhibit “A” and is incorporated

by reference herein.

         3.     The Firm is comprised, in part, of attorneys who practice in insolvency and
Case 21-00571-als11         Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18            Desc Main
                                    Document      Page 2 of 11



reorganization bankruptcy law, and are qualified to represent debtors in proceedings of this

nature. It is anticipated that Jeffrey D. Goetz, Esq. and Krystal R. Mikkilineni, Esq. will be lead

counsel and will primarily provide legal services to the Debtor. All of the attorneys who will

appear in this case are duly admitted to practice law in the courts of the State of Iowa and in the

United States District Court for the Southern District of Iowa. The Firm will render services to

the Debtor at the Firm's regular hourly rates. The Firm understands that its compensation is

subject to approval of this Court and intends to apply in conformity with Bankruptcy Code

Sections 330 and 331 for compensation and reimbursement for fees incurred and costs advanced.

       4.      The Debtor requires the services of the Firm to render the following types of

professional services:

              (a)    To advise and assist the Debtor with respect to compliance with the
       requirements of the United States Trustee;

               (b)     To advise the Debtor regarding matters of bankruptcy law,
       including the rights and remedies of the Debtor with regard to its assets and with
       respect to the claims of creditors;

              (c)    To represent the Debtor in any proceedings or hearings in the
       Bankruptcy Court and in any action in any other court where the Debtor’s rights
       under the Bankruptcy Code may be litigated or affected;

               (d)    To conduct examinations of witnesses, claimants, or adverse
       parties and to prepare and assist in the preparation of reports, accounts, and
       pleadings related to this Chapter 11 case;

              (e)  To advise the Debtor concerning the requirements of the
       Bankruptcy Code and applicable rules as the same affect the Debtor in this
       proceeding;

             (f)    To assist the Debtor in the negotiation, formulation, confirmation,
       and implementation of a Chapter 11 Plan; and

               (g)       To make any court appearances on behalf of the Debtor.

       5.      The Firm (including the attorneys comprising or employed by it) does not have


                                                 2
Case 21-00571-als11       Doc 5     Filed 04/22/21 Entered 04/22/21 16:56:18               Desc Main
                                   Document      Page 3 of 11



any connection with the Debtor’s accountants, creditors, and any other party in interest, the U.S.

Trustee or any person employed by the U.S. Trustee. Therefore, the Firm believes that it does

not have any interest adverse to the Debtor or its estate as that term is used in Bankruptcy Code

Section 327(a). The Firm also believes that it is a disinterested person as that term is defined in

Bankruptcy Code Section 101(14).

       6.      The Debtor and the Firm entered into a Legal Services Agreement dated January

19, 2021 (the “Legal Services Agreement”) that provides for the Debtor to pay a $100,000.00

retainer as a guaranty for payment of services in connection with representing the Debtor in

contemplation of and/or in connection with a Chapter 11 reorganization case. Within the last

year, the Firm has received payments for pre-petition services in the amount $203,900.71. The

Firm earned and was paid $176,627.99 for pre-petition services and costs, leaving $27,272.72 in

the Firm’s client trust account. The amount in the client trust account will be applied to post-

petition attorney fees and costs incurred, after application to and upon approval of the

Bankruptcy Court.

       7.      At the conclusion of this case the Firm will file an appropriate final application

seeking allowance of all fees and costs, regardless of whether interim compensation has been

paid. Upon allowance of such fees and costs, the Debtor will pay the Firm the difference

between the amount finally allowed and any interim compensation paid.

       8.      The Debtor and the Firm understand and agree that the proposed compensation

agreement is subject to Bankruptcy Code section 328 which authorizes this Court to allow

compensation different from what is here provided, if the fee arrangement appears, in retrospect,

to have been improvident in light of developments unanticipated at the outset. The Firm

understands and agrees that if aggregate interim payments exceed the amount which is ultimately


                                                 3
Case 21-00571-als11       Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18             Desc Main
                                  Document      Page 4 of 11



allowed, the Firm will be required to, and will promptly repay the difference to the estate.

       9.      The Debtor also requests that this Court enter an order modifying the time

limitations of Bankruptcy Code section 331 and permit the submission of interim fee applications

on a 60-day basis rather than on the 120-day basis prescribed by that section.

       10.     The Firm has not shared, or agreed to share, any compensation as may be awarded

by the Court, except as among members of the Firm, except as disclosed herein.

       WHEREFORE, the Debtor prays that it be authorized, pursuant to Bankruptcy Code

section 327 and Bankruptcy Rule 2014(a), and the terms of the Legal Services Agreement, to

employ Jeffrey D. Goetz, Esq., Krystal R. Mikkilineni, Esq. and the law firm of Bradshaw,

Fowler, Proctor & Fairgrave, P.C. as its General Reorganization Counsel, effective as of the

Chapter 11 Petition Date, with the compensation to be at the expense of the estate in such

amounts as the Court may hereafter allow in accordance with the law; and the Firm be permitted

to submit interim fee applications every 60 days; and for such other and further relief as the

Court deems just and equitable under the circumstances.

       Dated: April 22, 2021

                                                      Cycle Force Group, LLC


                                                      By:/s/ Nyle Nims
                                                             Nyle Nims,
                                                             Its President




                                                 4
Case 21-00571-als11       Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18            Desc Main
                                  Document      Page 5 of 11



       We declare under penalty of perjury under the laws of the United States and the laws of

the State of Iowa that we have reviewed the attached Application and to the best of our

knowledge and information, we believe the statements therein to be true and correct.

       Dated: April 22, 2021


                                                    /s/     Jeffrey D. Goetz
                                                    Jeffrey D. Goetz, Esq., AT0002832
                                                    Bradshaw Fowler Proctor & Fairgrave P.C.
                                                    801 Grand Avenue, Suite 3700
                                                    Des Moines, IA 50309-8004
                                                    515/246-5817
                                                    515/246-5808 FAX
                                                    goetz.jeffrey@bradshawlaw.com

                                                    /s/    Krystal R. Mikkilineni
                                                    Krystal R. Mikkilineni, Esq., AT0011814
                                                    Bradshaw Fowler Proctor & Fairgrave P.C.
                                                    801 Grand Avenue, Suite 3700
                                                    Des Moines, IA 50309-8004
                                                    515/246-5880
                                                    515/246-5808 FAX
                                                    mikkilineni.krystal@bradshawlaw.com




                                  CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing.

                                                    /s/     Barbara Warner




                                                5
Case 21-00571-als11   Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18   Desc Main
                              Document      Page 6 of 11




                                                             Exhibit A
Case 21-00571-als11   Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18   Desc Main
                              Document      Page 7 of 11
Case 21-00571-als11   Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18   Desc Main
                              Document      Page 8 of 11
Case 21-00571-als11   Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18   Desc Main
                              Document      Page 9 of 11
Case 21-00571-als11   Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18   Desc Main
                              Document     Page 10 of 11
Case 21-00571-als11   Doc 5    Filed 04/22/21 Entered 04/22/21 16:56:18   Desc Main
                              Document     Page 11 of 11
